229 S.E.2d 836 (1976)
Johnny Calvin LEDWELL
v.
COUNTY OF RANDOLPH and Charles Richard Hughes.
No. 7619SC467.
Court of Appeals of North Carolina.
November 17, 1976.
*837 Ottway Burton, Asheboro, for plaintiff.
Miller, Beck, O'Briant & Glass by Adam W. Beck, Asheboro, for defendants.
BROCK, Chief Judge.
When plaintiff served his proposed record on appeal on defendants, defendants filed exceptions. Plaintiff requested settlement of the record on appeal by the trial judge.
On 6 May 1976 the trial judge entered his order settling the record on appeal. The North Carolina Rules of Appellate Procedure, Rule 11(e) provides that "[w]ithin 10 days after the record on appeal has been settled . . . the appellant shall present the items constituting the record on appeal to the clerk of superior court for certification." Appellant in this case waited from 6 May 1976 until 27 May 1976 to obtain the clerk's certification, a total of 21 days.
The time schedules set out in the rules are designed to keep the process of perfecting an appeal to the appellate division flowing in an orderly manner. Counsel is not permitted to decide upon his own enterprise how long he will wait to take his next step in the appellate process. There are generous provisions for extensions of time by the trial court if counsel can show good cause for extension.
The North Carolina Rules of Appellate Procedure are mandatory. "These rules govern procedure in all appeals from the courts of the trial divisions to the courts of the appellate division; . . ." App. R. 1(a).
Appeal dismissed.
PARKER and HEDRICK, JJ., concur.